Interlocutory judgment of the County Court of Kings county modified by striking therefrom the provision thereof which charges against the shares of Margaret, Elizabeth, Robert and John J. Becker, the amount of moneys advanced by the trustees to Annie M. Becker, deceased, and as so modified affirmed, without costs. The undivided interests in the real property in question, held by defendants Becker, were not acquired by them through representation of Annie M. Becker, but under direct devise in the 9th clause of the will of Margaret McGrath, deceased, and, therefore, their said interests are not chargeable with any advances made to said Annie M. Becker. Jenks, P. J., Thomas, Carr, Rich and Stapleton, JJ., concurred.